Case 2:21-mj-30060-DUTY ECF No. 1, PageID.1 Filed 02/03/21 Page 1 of 6




                                                Case: 2:21−mj−30060
                                                Assigned To : Unassigned
                                                Assign. Date : 2/3/2021
                                                USA V. SEALED MATTER (CMP)(CMC)




 February 3, 2021
   Case 2:21-mj-30060-DUTY ECF No. 1, PageID.2 Filed 02/03/21 Page 2 of 6




     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, Donald L. Clark, being duly sworn, do hereby state the

following:

                          I.   INTRODUCTION

     1.      I am Detroit Police Task Force Officer with the Bureau of

Alcohol, Tobacco, Firearms and Explosives (ATF). I have been a Detroit

Police Officer since September 2015, and assigned to the ATF since

February 2020. I have been involved in numerous investigations of

firearms as well as numerous criminal prosecutions.

     2.      The statements contained in this affidavit are based on my

review of written police reports by Detroit Police Officers, and

information provided to me by and/or through other law enforcement

agents, investigators, and individuals with knowledge of this matter.

     3.      This affidavit is intended to show that probable cause exists

that Rayquan Vontez STURGIS (DOB XX/XX/1999) has violated 18

U.S.C. § 922(n), as a person who received a firearm while under

indictment for a felony, and does not set forth all information known to

law enforcement regarding this investigation.
   Case 2:21-mj-30060-DUTY ECF No. 1, PageID.3 Filed 02/03/21 Page 3 of 6




                       II.   PROBABLE CAUSE

     4.     On October 19, 2020, at approximately 11:58 a.m., the

Detroit Fugitive Apprehension Service Team (F.A.S.T) conducted fixed

surveillance in Detroit, MI to locate and apprehend STURGIS.

STURGIS had a felony warrant for armed carjacking. STURGIS was

observed exiting the front door of a home, and a marked Detroit Police

Department vehicle, parked around the corner as a takedown unit, was

notified.

     5.     Officers from the takedown unit approached and identified

STURGIS. STURGIS was asked to come over to them. As officers exited

the scout car to apprehend STURGIS, he ran while clutching the right

side of his waistband. STURGIS was chased on foot. During the chase,

officers observed a red object resembling a handgun fall from

STURGIS’s right side along the driveway of a home at xxxx4 Mark

Twain Street. STURGIS continued to flee from police, jumping over the

fence at the rear of a home. STURGIS continued to flee from the police

after several commands to stop. When an officer caught up to

STURGIS, he was in a vacant field. He surrendered and was taken into

custody.



                                    -2-
   Case 2:21-mj-30060-DUTY ECF No. 1, PageID.4 Filed 02/03/21 Page 4 of 6




     6.    Upon search incident to arrest, officers recovered one

sandwich bag that contained 2.4 grams of suspected crack cocaine from

STURGIS’s front left pants pocket. Officers on scene doubled back along

the path STURGIS ran and observed a Glock firearm, Model 42, that

had been spray painted red, along the driveway of xxxx4 Mark Twain

Street. The pistol had an extended magazine, and was loaded with 10

live rounds in the magazine and 1 live round in the chamber. The pistol

was recovered and placed on evidence. The narcotics tested positive and

were identified as a form of cocaine, weighing 2.4 grams.

     7.    I reviewed Michigan Department of Corrections (MDOC)

records, Michigan Sixteenth Circuit Court Records, and a computerized

criminal history (CCH) for STURGIS. On or about March 7, 2018,

STURGIS pleaded guilty to: (1) felony stolen property receiving and

concealing a motor vehicle; (2) felony third degree fleeing and eluding;

and (3) felony controlled substance - possession of analogues. STURGIS

received a deferred judgment and was sentenced to thirty-six months’

probation under the provisions of the Holmes Youthful Trainee Act

(HYTA). These crimes are felonies punishable by more than one year of

imprisonment.



                                    -3-
   Case 2:21-mj-30060-DUTY ECF No. 1, PageID.5 Filed 02/03/21 Page 5 of 6




     8.     A firearms trace conducted on the Glock, Model 42 pistol,

recovered along the driveway of xxxx4 Mark Twain, showed that the

firearm was reported stolen on November 22, 2018, from a Federal

Firearms Licensee in Lima, Ohio.

     9.     Given that STURGIS was sentenced to HYTA probation on

or about March 7, 2018, and the firearm was reported stolen on

November 22, 2018, STURGIS appears to have received the firearm

after he was on HYTA. “An individual assigned to ‘youthful trainee’

status under the HYTA is ‘under indictment’ for purposes for 18 U.S.C.

§ 922(n).” United States v. Hawkins, 19-20155, 2020 WL 206465, *5

(E.D. Mich. Jan. 14, 2020).

     10.    On November 09, 2020, Special Agent Nathan Triezenberg,

an interstate nexus expert, advised me that based upon a visual

inspection, the above referenced firearm is a firearm as defined under

18 U.S.C. § 921, and was manufactured outside of the state of Michigan

after 1989, and therefore had traveled in and affected interstate

commerce.




                                    -4-
Case 2:21-mj-30060-DUTY ECF No. 1, PageID.6 Filed 02/03/21 Page 6 of 6




                                                   February 3, 2021
